

115 SRES 386 ATS: Urging the Government of the Democratic Republic of the Congo to fulfill its agreement to hold credible elections, comply with constitutional limits on presidential terms, and fulfill its constitutional mandate for a democratic transition of power by taking concrete and measurable steps towards holding elections not later than December 2018 as outlined in the existing election calendar, and allowing for freedom of expression and association. 
U.S. Senate
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 386IN THE SENATE OF THE UNITED STATESJanuary 30, 2018Mr. Flake (for himself, Mr. Booker, Mr. Coons, Mr. Merkley, Mrs. Feinstein, Mr. Isakson, Mr. Cardin, and Mr. Menendez) submitted the following resolution; which was referred to the Committee on Foreign RelationsMay 24, 2018Reported by Mr. Corker, with an amendment and an amendment to the preambleJuly 16, 2018Considered, amended, and agreed to with an amended preambleRESOLUTIONUrging the Government of the Democratic Republic of the Congo to fulfill its agreement to hold 
			 credible elections, comply with constitutional limits on presidential
			 terms, and fulfill its constitutional mandate for a democratic transition
			 of power by taking concrete and measurable steps towards holding elections
			 not later than December 2018 as outlined in the existing election
			 calendar, and allowing for freedom of expression and association. 
	
 Whereas the people of the United States have a strong relationship with the people of the Democratic Republic of the Congo (DRC) and a strong commitment to the principles of democracy and adherence to the rule of law;
 Whereas in 2006, the Government of the DRC adopted a new constitution that limited the President to two consecutive five-year terms, which for President Joseph Kabila expired on December 19, 2016;
 Whereas President Kabila swore to uphold the constitution of the DRC as part of his oath of office; Whereas the constitutionally required elections have not yet taken place;
 Whereas citizens of the DRC have repeatedly demanded that their constitutional right to elect a new President after two terms be upheld and that President Kabila must therefore step down;
 Whereas, on December 31, 2016, the National Episcopal Conference of Congolese Bishops mediated a political agreement between the ruling coalition and main opposition parties under which President Kabila is prohibited from running for a third term, constitutional changes which would extend the President's time in office are prohibited, and elections were to be held before the end of 2017;
 Whereas, on March 31, 2017, the United Nations Security Council adopted Resolution 2348, which called for a swift implementation of the December 2016 political agreement, including peaceful, credible, inclusive and timely elections no later than December 2017, leading to a peaceful transition of power;
 Whereas, on June 21, 2017, the United Nations Security Council adopted Resolution 2360, which stressed the importance of the DRC and its national partners taking all necessary steps to accelerate preparations for the elections without further delays;
 Whereas, on November 5, 2017, the Congolese electoral commission released a calendar that would delay elections until at least December 23, 2018, while noting numerous constraints that could impact respect of this calendar;
 Whereas the failure to hold constitutionally required elections has increased political uncertainty, violence, and instability inside the DRC, and the United Nations Under-Secretary General for Humanitarian Affairs and Emergency Relief Coordinator said that amid the political stalemate, conflict is rapidly spreading across the country and in appalling ways, even in a country blighted by violence and insecurity for decades;
 Whereas despite contributions in billions of dollars in development, peacekeeping, humanitarian, and diplomatic support from the United States and the international community over the past two decades, persistent insecurity has plagued the DRC and a perpetual humanitarian crisis is devolving rapidly further as a result of President Kabila’s continued effort to maintain the presidency;
 Whereas the natural wealth of the DRC is monopolized by a narrow few and enabled by endemic corruption, regional proxy conflict, and poor governance, which together have promoted insecurity and resulted in rates of internal displacement, disease, and mortality approaching the highest in the world;
 Whereas political space in the DRC continues to be heavily restricted, as evidenced by arrests and detention of members of the political opposition, democratic activists, and journalists, and by restrictions on fundamental freedoms such as speech and assembly, and Congolese state security forces have repeatedly responded to peaceful protestors with violence including assaults on Catholic communities;
 Whereas American Michael Sharp and Swede Zaida Catalán, members of the United Nations Group of Experts, were assassinated in 2017 while investigating reports of atrocities by state security forces in the Kasai region, and there has been little effort made by the Government of the DRC to cooperate with any independent investigation into these murders; and
 Whereas members of the opposition have been targeted, arrested, harassed, and violently attacked by security forces: Now, therefore, be it
	
 That the Senate— (1)expresses concern that the Government of the Democratic Republic of the Congo failed to hold elections in 2016 as required by its Constitution and later failed to fulfill its political commitment to hold elections in 2017;
 (2)expresses concern that the growing security, humanitarian, and human rights crisis in the DRC is exacerbated by the lack of a duly elected leadership;
 (3)recognizes that impunity and the lack of effective rule of law undermine democracy, and that the arrest and detention of civil society activists and the harassment of political opponents close political space and repress peaceful dissent;
 (4)calls on the Government of the Democratic Republic of the Congo to complete concrete steps towards holding elections, including—
 (A)issuance of district-level voter registration data; (B)completion of legislation to enable redistricting;
 (C)fulfillment of the constitutionally required step of calling the electorate; (D)publication of the final list of presidential and parliamentary candidates; and
 (E)holding presidential, parliamentary, and provincial elections by December 23, 2018; (5)calls on the opposition to take all steps possible within the DRC to support and promote immediate free, fair, and inclusive elections;
 (6)welcomes United States Government sanctions targeting several senior security officials and other individuals responsible for human rights abuses, impeding democracy, and gross corruption in the DRC;
 (7)encourages the careful vetting of all planned United States assistance to Congolese state security forces to ensure that its impact and importance to United States national security objectives outweigh the potential damage to United States interests that might result in working with the state security services of the DRC;
 (8)notes the importance of continued unity among the international community that untested, unpiloted technology, such as electronic voting machines, given their high cost, risk of failure, and potential for manipulation, should not be used if a credible election process is intended to benefit all Congolese citizens;
 (9)calls on the Government of the Democratic Republic of the Congo to cooperate with United States, Swedish, and United Nations officials to enable a credible and independent investigation of the killing of Michael Sharp and Zaida Catalán, and to identify and bring to justice those responsible for their murder;
 (10)calls on the Government of the Democratic Republic of the Congo to end political arrests and free political detainees, including youth activists, in support of a credible and inclusive electoral environment; and
 (11)urges the President of the United States, in close coordination with regional and other international partners, to use appropriate means—
 (A)to provide appropriate electoral assistance to support the organization of credible elections in the DRC by December 23, 2018; and
 (B)to deter further electoral calendar slippage and abuses against the people of Congo, including through the consideration of targeted sanctions against high-level DRC officials, including close associates of President Joseph Kabila responsible for further delay of or impediment to elections or otherwise maintaining President Kabila's rule beyond the constitution's two-term limit.